 In the Matter of THEDEMINGCOMPANYandUNITEDSTEELWORKERS OFAMERICA (C. I. 0.)Case No. 8-B-1684.-Decided November 25, 1944Herrington, Huxley c SmithbyMessrs. R. D. HuxleyandT. L.Jackson,of Youngstown, Ohio, for the Company.Mr. Verne Halsey,of Youngstown, Ohio, for the Union.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDDECISION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,C. 1. 0., herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of TheDeming Company, Salem, Ohio, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Arthur Stark, Trial Examiner. Said hearingwas held at Salem, Ohio, on November 3, 1944. The Company and the .Union appeared and participated.All parties were afforded full op-portunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.-Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYThe Company, aui Ohio corporation with its main offices and plant inSalem, Ohio, and sales offices in New York City, is engaged in themanufacture of pumps. During the last 6 months the Company pur-chased raw materials, consisting principally of pig iron, pig copper,babbitt, and steel outside the State of Ohio of an approximate value of$30,000.The Company, during the same period, shipped finished59 N. L.-R. B., No. 1025260 THE DEMINGCOMPANY527productsoutside the State of Ohio of an amountin excessof $1,500,000,which is 90 percentof its total finished products.The Company admits that it is engagedin commercewithin themeaning ofthe National Labor Relations Act.iII.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organiiations, is a labor organization admitting to member-ship employees of the Company.eIII.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hearing,indicates that the Union represents a substantial number of employeesin the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act:1V. THE APPROPRIATE 'UNITThe parties agree generally, that a unit consisting Of all the pro-duction and maintenance employees of the Company, including depart-mental clerks, production clerks, and watchmen, but excluding officeemployees, the superintendents, foremen, assistant foremen, and allother supervisory employees would be appropriate.However, theCompany would exclude and the Union include the apprentices.Apprentices : There are 11 apprentices employed by the Company.2The Company always selects its apprentices from among its other em-ployees.Their wages and working conditions are the same generallyas those of other production and maintenance employees except for thefact that the apprentices have 4 hours of school on Saturdays.Almostwithout exception, the apprentices, when they have finished their ap-prenticeship, remain with the Company.They are then raised towages commensurate with their training and ability.We shall includethem in the unit.3'The Field Examiner reported that the Union submitted 257 membership cards, thatthe namesof 208 persons appearing on the cards were listed on the Company's current payrollwhich contained the names of 614 employees, in the appropriate unit; and that thecardswere dated 240 between January and October 1944, and 17 were undated.'These are 9 machinist, 1 foundw, and 1 sheet metal, apprentices8The fact that these apprentices have each signed a contract with the Company regard-ing wages and hours, cannot be held to reflect the desires of such employees regardingrepresentation and does not, as contended by the Company, constitute a bar to collective bar-gaining ontheir behalfMatter of The Gates Rubber CompanyandDenver Printing Press-men and AssistantsUnion No i0, and Denver Typographical Union, No49, 8 N L R B803;Matterof J. I Case Co.,38 N L It. B 522.618683-45-vol. 59-35 .528DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that all production and maintenance employees of the Com-pany, including departmental clerks, production clerks, watchmen, andapprentices, but excluding office employees, superintendents, foremen,assistant foremen, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.The Company maintains that all employees who have not been em-ployed by the Company for 1 year are considered temporary.How-ever, there is no probationary period established by the Company inhiring new employees, and the working conditions and rates of payof those employed more than 1 year and those employed less than 1year are identical.We shall not, therefore, exclude from eligibilityto vote employees who otherwise come within the unit found appro-priate herein but who have been employed less than 1 year.The Company further contends that because of the large numberof employees now serving in the armed forces, the election should notbe held until they return.We shall follow our usual rule allowingthose employees in the armed forces of the United States who presentthemselves in person at the polls to vote.4DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Deming Com-pany, Salem, Ohio, an election by secret ballot shall be conducted .asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Eighth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections4Matter ofMine Safety ApplianceCo, 55 N. L. R. B. 1190. THE DEMINGCOMPANY52910 and 11,of said Rules and Regulations,among the employees in theunit found appropriate in Section IV, above, who were employed dur-,ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during the said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls,but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by United Steelworkersof America;C. I. 0., for the purposes of collective bargaining.